DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to mention the phrase “pre-configured position”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, 14-17,19-20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 17, the phrase “pre-configured position” is not disclosed in the specification, creating uncertainty as to the metes and bounds of the claim limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 14-17, 19-20, 22, and 24 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hilde (US 5,692,862).
In re. claim 1, Hilde teaches a system for repositioning rails (13) in a cargo bay of an aircraft (col. 4, ln. 57-58), the system comprising: a base (11a) configured to be coupled to a structure in the cargo bay (via anchor foot (31)) and having a first side (opposite direction of arrow (1)) (fig. 1) and a second side (in the direction of arrow (1)) (fig. 1); and a cradle (21) for receiving a rail (13) for restricting movement of a unit load device in at least one direction (col. 5, ln. 18-19), the cradle configured to position the rail between a first position (fig. 1) and a second position (fig. 4) in which the rail is closer to the second side of the base than when the rail is in the first position (fig. 4), the cradle configured to remain in a pre-configured position during a transition between the first position and the second position (circumferentially surrounded position of pivot (29) or alternatively the position of lugs (41, 42) with respect to base (11a)).
In re. claim 2, Hilde teaches the system of claim 1, wherein the cradle includes a first wing (41, 42) extending away from the base (fig. 6) and a second wing (29) extending away from the base (fig. 6) and located closer to the second side of the base than the first wing (when in the position of fig. 4).
In re. claim 3, Hilde teaches the system of claim 2, wherein: the first wing and the second wing each define a fastener aperture (for shaft (25) and pin (49)) (fig. 6), and such that the rail is configured to be retained in place relative to the cradle by extending a fastener through the fastener aperture of the first wing and the second wing and through the rail (fig. 6).
In re. claims 6, 14, and 19, Hilde teaches at least one support arm (41, 42) coupled to the cradle and pivotably coupled to a pivot point (23) on the base (fig. 6), such that wherein the cradle is configured to move between the first position and the second position by pivoting the at least one support arm about the pivot point on the base (col. 3, ln. 52-61).
In re. claims 7 and 15, Hilde teaches the at least one support arm includes two support arms (41, 42) each coupled to the pivot point on the base via a pin (25) (fig. 6).
In re. claims 8, 16, and 20, Hilde teaches the at least one support arm is pivotably coupled to the cradle to facilitate alignment of the cradle relative to the base in both of the first position and the second position (figs. 1 and 4).
In re. claim 9, Hilde teaches the system of claim 1, further comprising a locking mechanism (17a) configured to lock the cradle in at least one of the first position or the second position (until sufficient torque is provided to release from detent) (col. 4, ln. 20-23).
In re. claim 10, Hilde teaches the system of claim 1, further comprising a roller coupled to the base and configured to facilitate movement of the ULD across the cargo bay (rollers on deck surface) (col. 1, ln. 26-34).
In re. claim 11, Hilde teaches a system for repositioning rails (13) in a cargo bay of an aircraft (col. 4, ln. 57-58), the system comprising: a base (11a) configured to be coupled to a structure in the cargo bay (via anchor foot (31)) and having (opposite direction of arrow (1)) (fig. 1) and a second side (in the direction of arrow (1)) (fig. 1); a roller coupled to the base and configured to facilitate movement of a unit load device across the cargo bay (rollers on deck surface) (col. 1, ln. 26-34); and a cradle (21) for receiving a rail (13) for restricting movement of the ULD in at least one direction (col. 5, ln. 18-19), the cradle configured to position the rail between a first position (fig. 1) and a second position (fig. 4) in which the rail is closer to the second side of the base than when the rail is in the first position (fig. 4), the cradle configured to remain in a pre-configured position during a transition between the first position and the second position (circumferentially surrounded position of pivot (29) or alternatively the position of lugs (41, 42) with respect to base (11a)).
In re. claim 17, Hilde teaches a system for repositioning rails (13) in a cargo bay of an aircraft (col. 4, ln. 57-58), the system comprising: a base (11a) configured to be coupled to a structure in the cargo bay (via anchor foot (31)) and having a first side (opposite direction of arrow (1)) (fig. 1) and a second side (in the direction of arrow (1)) (fig. 1); and a cradle (21) for receiving a rail (13) for restricting movement of a unit load device in at least one direction (col. 5, ln. 18-19), the cradle having a first wing (41, 42) extending away from the base (fig. 6) and a second wing (29) extending away from the base (fig. 6) and located closer to the second side of the base than the first wing (when in the position of fig. 4), and the cradle being configured to move the rail between a first position (fig. 1) and a second position (fig. 4) in which the rail is closer to the second side of the base than when the rail is in the first position (fig. 4), the cradle configured to remain in a pre-configured position during a transition between the first position and the second position (circumferentially surrounded position of pivot (29) or alternatively the position of lugs (41, 42) with respect to base (11a)).
In re. claims 22 and 24, Hilde teaches the cradle comprises a rail support (29), a first wing (41), and a second wing (42), the first wing extending outward from the rail support (fig. 6), the second wing extending outward from the rail support on an opposite side of the rail support from the first wing (fig. 6).

Claims 1, 11, 21, and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Benjamin (US 5,310,297).

In re. claim 1, Benjamin teaches a system for repositioning rails in a cargo bay of an aircraft (col. 4, ln. 37-41), the system comprising: a base (housing (11)) configured to be coupled to a structure in the cargo bay (via plungers (29) and studs (31)) and having a first side (inboard) and a second side (outboard) (fig. 12); and a cradle (13) for receiving a rail (22) for restricting movement of a unit load device in at least one direction (col. 5, ln. 9-11), the cradle configured to position the rail between a first position (position of aft rail in fig. 12) and a second position (position of forward rail in fig. 12) in which the rail is closer to the second side (outboard) of the base than when the rail is in the first position (fig. 12), the cradle configured to remain in a pre-configured position during a transition between the first position and the second position (remains upright during positioning of the rail).
In re. claim 11, Benjamin teaches a system for repositioning rails in a cargo bay of an aircraft (col. 4, ln. 37-41), the system comprising: a base (housing (11)) configured to be coupled to a structure in the cargo bay (via plungers (29) and studs (31)) and having a first side (inboard) and a second side (outboard) (fig. 12); a roller coupled to the base and configured to facilitate movement of a unit load device (ULD) across the cargo bay (rollers of the roller track) (col. 5, ln. 60-62); and a cradle (13) for receiving a rail (22) for restricting movement of the ULD in at least one direction (col. 5, ln. 9-11), the cradle configured to position the rail between a first position (position of aft rail in fig. 12) and a second position (position of forward rail in fig. 12) in which the rail is closer to the second side (outboard) of the base than when the rail is in the first position (fig. 12), the cradle configured to remain in a pre-configured position during a transition between the first position and the second position (remains upright during positioning of the rail).
In re. claims 21 and 23, Benjamin teaches the system of claim 1, wherein the pre-configured position is an upright position.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 14-17, and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647